 
Exhibit 10.4

 
 
PROPOSED FINANCING

 
 
OF

 
 
ADVANCED CELLULAR, INC.

 




By reading the information contained within this document, the recipient agrees
with Advanced Cellular, Inc. (the “Company”) to maintain in confidence such
information, together with any other non-public information regarding the
Company obtained from the Company or its agents during the course of the
proposed financing.  The Company has caused these materials to be delivered to
you in reliance upon such agreement and upon Rules promulgated under Regulation
FD by the Securities and Exchange Commission.


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, OFFERED TO SALE, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED
EXCEPT PURSUANT TO (i) A REGISTRATION STATEMENT RELATING TO THE SECURITIES WHICH
IS EFFECTIVE UNDER THE SECURITIES ACT, (ii) A NON-US PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT, (iii) RULE 144 PROMULGATED UNDER THE
SECURITIES ACT OR (iv) AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS IS AVAILABLE.
 

 
 
 

--------------------------------------------------------------------------------

 

 
 
CONFIDENTIAL

 
SUMMARY OF OFFERING
 
This Confidential Summary of Offering is not intended to be contractually
binding, other than the section entitled “Confidential Information” and is
subject in all respects (other than with respect to such section) to the
execution of the Securities Purchase Agreement.
 
Issuer:
 
Advanced Cellular, Inc., a Nevada corporation (the “Company”).
     
Securities Offered:
 
Up to 2,500,000 shares (the “Shares”) of the Company’s common stock, $0.0001 par
value  (the “Offering).  The Offering, subject to authorization from the Board
of Directors of the Company, will be completed on a best efforts basis and is
subject to adjustment by the Company.
     
Purchase Price:
 
$0.60 per Share.
     
Closing Date:
 
The Company and each Investor shall execute a Securities Purchase Agreement in
substantially the form set forth herein.  The closing of the Offering shall
occur continuously as subscriptions and proceeds are received, and certificates
representing the Shares shall be issued to each Investor and funds paid to the
Company (each a “Closing Date”).  However, the final Closing Date shall be no
later than [_____], 2013.
     
Use of Proceeds
 
For general working capital.
     
Investor Qualifications:
 
Investor must be an “accredited investor” as defined in Regulation D of the
Securities Act of 1933, as amended (the “Securities Act”), or Investor must be a
non-“U.S. Person” as defined in Regulation S of the Securities Act, and must
represent and warrant to the Company that it is acquiring the Shares for
investment with no present intention of distributing any of the Shares.  The
Securities Purchase Agreement contains other appropriate representations and
warranties of Investor to the Company.
     
Securities Certificates:
 
Certificates evidencing the Shares which are delivered to Investor within seven
days of each closing, will bear a restrictive legend stating that such
securities have been sold pursuant to the Securities Purchase Agreement and that
the shares may not be resold except as permitted under the Securities Act
pursuant to a Registration Statement that has been declared effective or an
exemption therefrom, and may be resold subject to certain limitations and
procedures agreed to in the Securities Purchase Agreement.
     
Risk Factors:
 
The securities offered hereby involve a high degree of risk. Investor must read
the disclosure relating to the risks affecting the Company as set forth in Annex
II of the Securities Purchase Agreement, in addition to documents filed by the
Company with the SEC under the Securities Exchange Act of 1934, as amended.
     
OTC Market Symbol:
 
ADDU


 
 
1

--------------------------------------------------------------------------------

 



Confidential Information:
 
The recipient of this Confidential Summary of Offering and the materials
attached hereto agrees with the Company to maintain in confidence this disclosed
information, together with any other non-public information regarding the
Company obtained from the Company, or its agents during the course of the
proposed Offering.  The Company has caused these materials to be delivered to
Investor in reliance upon such agreement and upon Rules promulgated by the SEC
pursuant to Regulation FD.
     
Transfer Agent:
 
Securities Transfer Corporation
2591 Dallas Parkway Suite 102
Frisco, Texas 75034






 
2

--------------------------------------------------------------------------------

 

INSTRUCTION SHEET FOR INVESTOR


(to be read in conjunction with the entire Securities Purchase Agreement)


A. Complete the following items in the Securities Purchase Agreement:
 
1. Provide the information regarding the Investor requested on the Signature
Page to the Securities Purchase Agreement.  Please submit a separate Securities
Purchase Agreement for each individual person/entity that will hold the
Shares.  The Securities Purchase Agreement must be executed by an individual
authorized to bind the Investor.  Please also complete an Accredited Investor
Questionnaire enclosed herein if you are a citizen, resident or entity formed in
the United States.


2. Return the signed Securities Purchase Agreement and the Accredited Investor
Questionnaire (if applicable) by fax and send the original signed Securities
Purchase Agreement and Accredited Investor Questionnaire (if applicable) by
overnight mail to:


Greenberg Traurig, LLP
Attention: Mark Lee
1201 K Street, Suite 1100
Sacramento, CA 95814, U.S.A.
Tel: (916) 442-1111
Facsimile: (916) 448-1709
 
B. Funds for the purchase of Shares should be sent via wire transfer to the
Company.






 
3

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT
(Signature Page)


ADVANCED CELLULAR, INC.
5348 VEGAS DRIVE
LAS VEGAS, NEVADA 89108


Ladies & Gentlemen:


The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:


1. This Securities Purchase Agreement, including the Terms and Conditions set
forth in Annex I (the “Terms and Conditions”), the Risk Factors set forth in
Annex II (the “Risk Factors”), and exhibits, which are all attached hereto and
incorporated herein by reference as if fully set forth herein (the “Agreement”),
is made as of the date set forth below between Advanced Cellular, Inc., a Nevada
corporation (the “Company”), and the Investor.
 
2. The Company has authorized the sale and issuance of up to 2,500,000 shares of
the Company’s common stock, $0.001 par value (the “Shares”) to certain Investors
in a private placement (the “Offering”).
 
3. Pursuant to the Terms and Conditions, the Company and the Investor agree that
the Investor will purchase from the Company and the Company will issue and sell
to the Investor 2,500,000 Shares, for a purchase price of $0.60  per Share, for
an aggregate purchase price of $1,500,000. Unless otherwise requested by the
Investor, certificates representing the Shares purchased by the Investor will be
registered in the Investor’s name and address as set forth below.  The Investor
agrees to remit payment for the Shares in accordance with the wire instructions
provided by the Company.


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


Date: __________, 2013
 
 
 

  Investor:           By:     Print Name:     Title:           Address:        
              Phone:     Fax:           Social Security Number or TIN (if
applicable):        

 
 
 
4

--------------------------------------------------------------------------------

 

ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
 
Investment in the Company involves a high degree of risk.  Investor should
carefully consider the risk factors set forth in Annex II in addition to the
other information set forth in this Annex I before purchasing securities of the
Company.
 
1. Authorization and Sale of the Shares.  Subject to these Terms and Conditions,
the Company has authorized the sale of up to 2,500,000 shares (the “Shares”) of
the Company’s common stock, $0.0001 par value (the “Common Stock”).  The Company
reserves the right to increase or decrease this number.  All references to
currency in this Securities Purchase Agreement shall refer to the lawful
currency of the United States of America.
 
2. Agreement to Sell and Purchase the Shares.
 
2.1 At the Closing (as defined in Section 3 of this Annex I), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions hereinafter set forth, the number of Shares, if applicable,
set forth in Section 3 of the Signature Page to the Securities Purchase
Agreement at the purchase price set forth thereon.
 
2.2 The Company may enter into the same form of Securities Purchase Agreement
(“Agreement”), including these Terms and Conditions, with other Investors and
expects to complete sales of subsequent Shares to other Investors.
 
3. Delivery of the Shares at Closing.  The completion of the purchase and sale
of the Shares (the “Closing”) shall occur at the offices of the Company upon
receipt of cleared funds and fully executed documents for the purchase of the
Shares on each date set by the Company, provided that a final closing shall
occur no later than [______], 2013 which date may be extended at the sole
discretion of the Company.  Within seven (7) days after each Closing, the
Company shall deliver to the Investor one or more stock certificates
representing 1,000,000 Shares, each such certificate or certificates to be
registered in the name of the Investor, as set forth in Section 3 of the
Signature Page to the Securities Purchase Agreement.
 
The Company’s obligation to issue the Shares to the Investor shall be subject to
the following conditions, any one or more of which may be waived by the Company:
(a) receipt by the Company of a certified or official bank check or wire
transfer of funds for the Shares being purchased hereunder as set forth in
Section 3 of Signature Page to the Securities Purchase Agreement; and (b) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing.
 
The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(1) the representations and warranties of the Company set forth herein shall be
true and correct as of the Closing Date in all material respects and (2) the
Investor shall have received such documents as such Investor shall reasonably
have requested in connection with its due diligence.
 
4. Representations, Warranties and Covenants of the Company.  The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:
 
4.1 Organization.  The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization.  The Company
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently contemplated and is registered or qualified to
do business and in good standing in each jurisdiction in which the nature of the
business conducted by it or the location of the properties owned or leased by it
requires such qualification and where the failure to be so qualified would have
a material adverse effect upon the condition (financial or otherwise), earnings,
business, properties or operations of the Company (a “Material Adverse Effect”),
and no proceeding has been instituted in any such jurisdiction, revoking,
limiting or curtailing, or seeking to revoke, limit or curtail, such power and
authority or qualification.
 

 
5

--------------------------------------------------------------------------------

 

4.2 Due Authorization and Valid Issuance.  The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreement, and the Agreement has been duly authorized and validly executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company enforceable against the Company in accordance with their terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Shares. The Shares being purchased by the Investor
hereunder will, upon issuance and payment therefore pursuant to the terms
hereof, be duly authorized, validly issued, fully-paid and nonassessable.
 
4.3 Non-Contravention.  The execution and delivery of the Agreement, the
issuance and sale of the Shares under the Agreement, the fulfillment of the
terms of the Agreement and the consummation of the transactions contemplated
thereby will not (a) conflict with or constitute a violation of, or default
under, (i) any material bond, debenture, note or other evidence of indebtedness,
lease, contract, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company is a party or by
which it or its properties are bound, (ii) the charter, by-laws or other
organizational documents of the Company, or (iii) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or its properties, except in the
case of clauses (i) and (iii) for any such conflicts, violations or defaults
which are not reasonably likely to have a Material Adverse Effect or (b) result
in the creation or imposition of any lien, encumbrance, claim, security interest
or restriction whatsoever upon any of the material properties or assets of the
Company or an acceleration of indebtedness pursuant to any obligation, agreement
or condition contained in any material bond, debenture, note or any other
evidence of indebtedness or any material indenture, mortgage, deed of trust or
any other agreement or instrument to which the Company is a party or by which
any of them is bound or to which any of the material property or assets of the
Company is subject.
 
4.4 Capitalization.  As of June 30, 2013, there were 70,000,000 shares of the
Company’s common stock issued and outstanding and no shares of preferred stock
issued and outstanding.  Except as contemplated by documents filed by the
Company with the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), since such
date through the date hereof (the “Exchange Act Documents”), there are no other
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company is a party or of which the Company has knowledge and relating
to the issuance or sale of any capital stock of the Company, any such
convertible or exchangeable securities or any such rights, warrants or options.
 
4.5 Legal Proceedings.  There is no material legal or governmental proceeding
pending or, to the knowledge of the Company, threatened to which the Company is
or may be a party or of which the business or property of the Company is subject
that is not disclosed in the Exchange Act Documents.
 
4.6 No Violations.  The Company is not in violation of its charter, bylaws, or
other organizational document, or in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company, which violation, individually or
in the aggregate, would be reasonably likely to have a Material Adverse Effect,
or is in default (and there exists no condition which, with the passage of time
or otherwise, would constitute a default) in any material respect in the
performance of any bond, debenture, note or any other evidence of indebtedness
in any indenture, mortgage, deed of trust or any other material agreement or
instrument to which the Company is a party or by which the Company is bound or
by which the properties of the Company are bound, which would be reasonably
likely to have a Material Adverse Effect.
 
4.7 Right of First Refusal. Subject to the exceptions described below, the
Company will not conduct any Future Offering (as defined below) unless it shall
have first delivered to the Investor, at least ten (10) Business Days prior to
the closing of such Future Offering (as defined herein), written notice
describing the proposed Future Offering, including the terms and conditions
thereof and proposed definitive documentation to be entered into in connection
therewith, and providing the Investor an option during a five (5) Business Day
period following delivery of such notice to participate, in whole or in part, in
the Future Offering on the same terms as contemplated by such Future Offering
(the “Right of First Refusal”). In the event the terms and conditions of a
proposed Future Offering are amended in any respect after delivery of the notice
to the Investor concerning the proposed Future Offering, the Company shall
deliver a new
 
 
 
6

--------------------------------------------------------------------------------

 
 
notice to the Investor describing the amended terms and conditions of the
proposed Future Offering and the Investor thereafter shall have an option during
a five (5) Business Day period following delivery of such new notice to
participate, in whole or in part, in the Future Offering on the same terms as
contemplated by such proposed Future Offering, as amended. The foregoing
sentence shall apply to successive amendments to the terms and conditions of any
proposed Future Offering. For purposes of this Agreement, (a) “Controlled
Subsidiary” means any entity in which the Company, directly or indirectly, owns
at least 50% of the capital stock, equity or similar interest of such entity,
and (b)“Future Offering” means any debt or equity financing of the Company or
any Controlled Subsidiary (including any debt financing with an equity
component) or issue any equity securities of the Company or any Controlled
Subsidiary or securities convertible or exchangeable into or for equity
securities of the Company or any Controlled Subsidiary (including debt
securities with an equity component) in any form. The Right of First Refusal
shall not apply to any transaction involving (i) issuances of securities in a
firm commitment underwritten public offering (excluding a continuous offering
pursuant to Rule 415 under the Securities Act) with expected net gross proceeds
to the Company equal to or greater than $10,000,000, (ii) issuances of
securities as consideration for a merger, consolidation or purchase of all or
substantially all of the assets of the Company, or in connection with any
strategic partnership or joint venture (the primary purpose of which is not to
raise equity capital), or (iii) issuances of securities upon exercise or
conversion of the Company’s options, warrants or other convertible securities
outstanding as of the date hereof or to the grant of additional options or
warrants, or issuances of additional securities, under any Company stock option
or restricted stock plan approved by the stockholders of the Company.
 
4.8 Approval Right.  Without the prior written approval of the Investor, the
Company shall not: (a) appoint any new officers or directors of the Company or
any Controlled Subsidiary, or (b) permit the Company or any Controlled
Subsidiary to consummate any Future Offering that consists of a debt financing
(including any debt financing with an equity component); provided, however, that
if the Investor participates, in whole or in part, in any such Future Offering
pursuant to Section 4.7, the Investor shall be deemed to have approved such
Future Offering.
 
4.9 Financial and Business Reporting.  No later than the fifteenth calendar day
of each month, the Company shall provide the Investor with a report on the prior
month’s financial performance and any significant business developments by the
Company and any Controlled Subsidiaries.
 
5. Representations, Warranties and Covenants of the Investor.
 
5.1 The Investor represents and warrants to, and covenants with, the Company
that:  (a) the Investor is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to investments in shares
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares; (b) the Investor has carefully read and fully understands
the risks involved with an investment in the Company including, without
limitation, the risks identified on Annex II, attached hereto, (c) the Investor
is acquiring the number of Shares set forth in Section 3 of the Signature Page
to the Securities Purchase Agreement in the ordinary course of its business and
for its own account for investment only and with no present intention of
distributing any of such Shares or any arrangement or understanding with any
other persons regarding the distribution of such Shares; (d) the Investor will
not, directly or indirectly, offer, sell, pledge, transfer or otherwise dispose
of (or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares except in compliance with the Securities Act, applicable
state securities laws and the respective rules and regulations promulgated
thereunder; (e) all of the representations made by the Investor are true,
correct and complete as of the date hereof and will be true, correct and
complete as of the Closing Date; and (f) the Investor has, in connection with
its decision to purchase the number of Shares set forth in Section 3 of the
Signature Page to the Securities Purchase Agreement, relied only upon the
Exchange Act Documents and the representations and warranties of the Company
contained herein.  There are no suits, pending litigation, or claims against the
undersigned that could materially affect the net worth of the Investor.
 

 
7

--------------------------------------------------------------------------------

 

5.2 The Investor acknowledges that it has had access to the Exchange Act
Documents and has carefully reviewed the same.  The Investor further
acknowledges that the Company has made available to it the opportunity to ask
questions of and receive answers from the Company’s officers and directors
concerning the terms and conditions of this Agreement and the business and
financial condition of the Company, and the Investor has received to its
satisfaction, such information about the business and financial condition of the
Company and the terms and conditions of the Agreement as it has requested.  The
Investor has carefully considered the potential risks relating to the Company
and a purchase of the Shares, and fully understands that the Shares are
speculative investments, which involve a high degree of risk of loss of the
Investor’s entire investment.  Among others, the undersigned has carefully
considered each of the risks identified under the caption “Risk Factors” in the
Exchange Act Documents and Annex II.
 
5.3 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company that
would permit an offering of the Shares, or possession or distribution of
offering materials in connection with the issuance of the Shares, in any
jurisdiction outside the United States where legal action by the Company for
that purpose is required.  Investor will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares, or has in its possession or distributes any offering material,
in all cases at its own expense.
 
5.4 The Investor hereby covenants with the Company not to make any sale of the,
Shares, without complying with the provisions of this Agreement, and the
Investor acknowledges that the certificates evidencing the Shares will be
imprinted with a legend that prohibits their transfer except in accordance
therewith.  The overall commitment of the Investor to investments, which are not
readily marketable, is not excessive in view of the Investor’s net worth and
financial circumstances, and any purchase of the Shares will not cause such
commitment to become excessive.  The Investor is able to bear the economic risk
of an investment in the Shares.
 
5.5 The Investor further represents and warrants to, and covenants with, the
Company that (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
5.6 Investor will not use any of the restricted Shares acquired pursuant to this
Agreement to cover any short position in the Common Stock of the Company if
doing so would be in violation of applicable securities laws.
 
5.7 The Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment
advice.  The Investor has consulted such legal, tax and investment advisors, as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares.
 
5.8 The Investor understands that the issuance of the Shares to the Investor has
not been registered under the Securities Act in reliance upon one or more
specific exemptions therefrom, including Regulation D and/or Regulation S, which
exemption depends upon, among other things, the accuracy of the Investor’s
representations made in this Agreement.  The Investor understands that the
Shares must be held indefinitely unless subsequently registered under the
Securities Act and qualified under applicable state securities laws, or unless
an exemption from such registration and qualification requirements is otherwise
available. The  Investor acknowledges that the Company has no obligation to
register or qualify the Shares for resale. The Investor acknowledges that the
Company will refuse to register any transfer of Shares that is not made in
accordance with the provisions of Regulation S, registered pursuant to the
Securities Act or otherwise exempt from such registration. The Investor further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
requirements relating to the
 
 
8

--------------------------------------------------------------------------------

 
 
 
Company which are outside of the Investor’s control, and which the Company is
under no obligation and may not be able to satisfy. The Investor has been
independently advised as to the applicable holding period imposed in respect of
the Shares by securities legislation in the jurisdiction in which the
undersigned resides and confirms that no representation has been made respecting
the applicable holding periods for the Shares in such jurisdiction and it is
aware of the risks and other characteristics of the Shares and of the fact that
the undersigned may not resell the Shares except in accordance with applicable
securities legislation and regulatory policy.
 
5.9 A copy of the Company’s annual report on Form 10-K, its quarterly reports on
Form 10-Q, current reports on Form 8-K and information statements are available
on the SEC’s website at www.sec.gov.
 
5.10 For purposes of compliance with the Regulation S exemption for the offer
and sale of the Shares to non-U.S. Persons, if the Investor is not a “U.S.
Person,” as such term is defined in Rule 902(k) of Regulation S,1 the Investor
represents and warrants that the Investor is a person or entity that is outside
the United States, and further represents and warrants as follows:
 
(a) The Investor is not acting and purchasing (or proposing to purchase) the
Shares on behalf of any other persons, entities or accounts and is not acquiring
the Shares for the account or benefit of a U.S. Person.  The Investor represents
and warrants that the Investor is not a “U.S. Person” (as defined in Rule 902(k)
under the Securities Act) and was located outside the United States at the time
any offer to buy the Shares was made and at the time the buy offer was
originated by the undersigned.
 
(b) If the Investor is a legal entity, it has not been formed specifically for
the purpose of investing in the Company.
 
(c) The Investor  hereby represents that he, she or it has satisfied and fully
observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Shares, including (i) the
legal requirements of the Investor’s jurisdiction for the acquisition of the
Shares, (ii) any foreign exchange restrictions applicable to such acquisition,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, which may be relevant to the
holding, redemption, sale, or transfer of the Shares; and further, the Investor
agrees to continue to comply with such laws as long as he, she or it shall hold
the Shares.
 

        
 
1
Regulation S provides in part as follows:

 
1. “U.S. person” means:  (i) any natural person resident in the United States;
(ii) any partnership or corporation organized or incorporated under the laws of
the United States; (iii) any estate of which any executor or administrator is a
U.S. person; (iv) any trust of which any trustee is a U.S. person; (v) any
agency or branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.
 
2. The following are not “U.S. persons”: (i) any discretionary account or
similar account (other than an estate or trust) held for the benefit or account
of a non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.

 
9

--------------------------------------------------------------------------------

 

(d) To the knowledge of the Investor, without having made any independent
investigation, neither the Company nor any person acting for the Company, has
conducted any “directed selling efforts” in the United States as the term
“directed selling efforts” is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Shares being offered.  Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the Shares.  To the knowledge of the
Investor, the Shares were not offered to the undersigned through, and the
undersigned is not aware of, any form of general solicitation or general
advertising, including without limitation, (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.
 
(e) The Investor will offer, sell or otherwise transfer the Shares, only (i)
pursuant to a registration statement that has been declared effective under the
Securities Act, (ii) pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S in a transaction meeting the
requirements of Rule 904 (or other applicable Rule) under the Securities Act, or
(iii) pursuant to another available exemption from the registration requirements
of the Securities Act, subject to the Company’s right prior to any offer, sale
or transfer pursuant to clauses (ii) or (iii) to require the delivery of an
opinion of counsel, certificates or other information reasonably satisfactory to
the Company for the purpose of determining the availability of an exemption.
 
(f) The Investor will not engage in hedging transactions involving the Shares
unless such transactions are in compliance with the Securities Act.
 
(g) The Investor represents and warrants that the undersigned is not a citizen
of the United States and is not, and has no present intention of becoming, a
resident of the United States (defined as being any natural person physically
present within the United States for at least 183 days in a 12-month consecutive
period or any entity who maintained an office in the United States at any time
during a 12-month consecutive period). The Investor understands that the Company
may rely upon the representations and warranty of this paragraph as a basis for
an exemption from registration of the Shares under the Securities Act of 1933,
as amended, and the provisions of relevant state securities laws.
 
5.11 The Investor is not a “disqualified organization.”  “Disqualified
organization” means (a) the federal government of the United States; (b) any
state or political subdivision of the United States; (c) any foreign government;
(d) any international organization; (e) any agency or instrumentality of any of
the organizations listed in clauses (a), (c), (c) or (d) above; (f) any other
tax exempt organization, other than a farmer’s cooperative described in Section
521 of the Code that is exempt from both income taxation and from taxation under
the unrelated business taxable income provisions of the Code; or (g) any rural
electrical or telephone cooperative.
 
5.12 The Investor represents that neither it nor, to the Investor’s knowledge,
any person or entity controlling, controlled by or under common control with the
Investor, nor any person or entity having a beneficial interest in the Investor,
nor any other person or entity on whose behalf the undersigned is acting (a) is
a person or entity listed in the annex to Executive Order No. 13224 (2001)
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism); (b) is named on the List of Specially Designated Nationals
and Blocked Persons maintained by the U.S. Office of Foreign Assets Control
(OFAC); (c) is a non-U.S. shell bank or is providing banking services indirectly
to a non-U.S. shell bank; (d) is a senior non-U.S. political figure or an
immediate family member or close associate of such figure; or (e) is otherwise
prohibited from investing in the Company pursuant to applicable U.S. anti-money
laundering, antiterrorist and asset control laws, regulations, rules or orders
(categories (a) through (e) collectively, a “Prohibited Investor”).  The
Investor agrees to provide the Company, promptly upon request, all information
that the
 
 
 
10

--------------------------------------------------------------------------------

 
 
Company reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, antiterrorist and asset control laws, regulations, rules
and orders.  The Investor consents to the disclosure to U.S. regulators and law
enforcement authorities by the Company and its affiliates and agents of such
information about the Investor as the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, antiterrorist
and asset control laws, regulations, rules and orders.  If the Investor is a
financial institution that is subject to the PATRIOT Act, Public Law No. 107-56
(Oct. 26, 2001) (the “Patriot Act”), the Investor represents that the Investor
has met all of its respective obligations under the Patriot Act.  The Investor
acknowledges that if, following the investment in the Company by the Investor,
the Company reasonably believes that the Investor is a Prohibited Investor or is
otherwise engaged in suspicious activity or refuses to provide promptly
information that the Company requests, the Company has the right or may be
obligated to prohibit additional investments, segregate the assets constituting
the investment in accordance with applicable regulations or immediately require
Investor to transfer the Shares.  The Investor further acknowledges that the
Investor will not have any claim against the Company or any of its affiliates or
agents for any form of damages as a result of any of the foregoing actions.
 
5.13 Funding of Remainder of Purchase Price; Clawback.  The Investor shall pay
to the Company, by a certified or official bank check or wire transfer of funds,
the $250,000 balance of the purchase price (the “Purchase Price Balance”) for
the Shares within five (5) Business Days (the “Payment Date”) of the date the
Company provides notice to the Investor that is has designed, manufactured, sold
and delivered ten (10) 3D printers.  In the event that the Investor does not pay
the Purchase Price Balance by the Payment Date, the Company shall promptly send
notice (the “Clawback Notice” and the date such notice is delivered the
“Clawback Notice Date”) to the Investor stating that the Investor must
immediately return 500,000 Shares (the “Clawback Shares”) to the Company. As of
the Clawback Notice Date, the Clawback Shares shall be cancelled, shall no
longer be deemed outstanding and the Investor shall have no further rights as a
holder of such Clawback Shares.
 
6. Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (a) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:
 

 
(a) if to the Company to:
Advanced Cellular, Inc.
   
5348 Vegas Drive
   
Las Vegas, NV 89108
   
Attn: President
   
Phone: (866) 824-2112
   
Fax: (888) 353-8842
       
(b) with a copy to:
Greenberg Traurig LLP
   
1201 K Street, Suite 1100
   
Sacramento, CA 95814
   
Attn: Mark C. Lee
   
Phone: (916) 442-1111
   
Fax: (916) 448-1709

 
(c) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
7. Changes.  This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
 
8. Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
9. Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 

 
11

--------------------------------------------------------------------------------

 

10. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Nevada, without giving effect
to the principles of conflicts of law.
 
11. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 
12. Rule 144.  The Company covenants that it will timely file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of the Investor holding
Shares purchased hereunder made after the first anniversary of the Closing Date,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will take such further action as
the Investor may reasonably request, all to the extent required from time to
time to enable such Investor to sell Shares purchased hereunder without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (b) any similar rule or regulation hereafter adopted by
the SEC.  Upon the request of the Investor, the Company will deliver to such
holder a written statement as to whether it has complied with such information
and requirements.
 
13. Confidential Information.  The Investor represents to the Company that, at
all times during the Company’s offering of the Shares, the Investor has
maintained in confidence all non-public information regarding the Company
received by the Investor from the Company or its agents, and covenants that it
will continue to maintain in confidence such information and shall not use such
information for any purpose other than to evaluate the purchase of the Shares
until such information (a) becomes generally publicly available other than
through a violation of this provision by the Investor or its agents or (b) is
required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process), provided, however,
that before making any use or disclosure in reliance on this subparagraph (b)
the Investor shall give the Company at least fifteen (15) days prior written
notice (or such shorter period as required by law) specifying the circumstances
giving rise thereto and will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
obtain reliable assurance that confidential treatment will be accorded any
non-public information so furnished.
 

 
12

--------------------------------------------------------------------------------

 

ANNEX II
 
RISK FACTORS


The risks described below are the ones the Company believes are the most
important for the Investor to consider, although these risks are not the only
ones that the Company faces. If events anticipated by any of the following risks
actually occur, the Company’s business, operating results or financial condition
could suffer and the trading price of the Company’s common stock could decline.


FURTHER, THE RISKS DESCRIBED BELOW ASSUME THE CONSUMMATION OF A PROPOSED REVERSE
ACQUISITION TRANSACTION BETWEEN THE COMPANY AND UMICRON LTD., A PRIVATE LIMITED
COMPANY ORGANIZED UNDER THE LAWS OF ENGLAND AND WALES (“UMICRON”), PURSUANT TO
WHICH UMICRON WILL BECOME A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY IN
CONSIDERATION FOR THE ISSUANCE BY THE COMPANY OF SHARES OF COMMON STOCK OF THE
COMPANY TO THE SHAREHOLDERS OF UMICRON (THE “EXCHANGE TRANSACTION”).  UMICRON IS
A MANUFACTURER OF CONSUMER AND PROFESSIONAL LEVEL 3D PRINTERS.  ASSUMING THE
SUCCESSFUL CLOSING OF THE EXCHANGE TRANSACTION, UMICRON SHALL BECOME A
WHOLLY-OWNED SUBSIDIARY OF THE COMPANY AND THE BUSINESS OF THE COMPANY SHALL
CONSIST PRIMARILY OF THE BUSINESS OF UMICRON.


AS USED BELOW, “WE,” “US” AND “OUR” REFER COLLECTIVELY TO ADVANCED CELLULAR,
INC. AND UMICRON, AND REFERENCES TO THE “COMPANY” REFER TO THE COMPANY AFTER
GIVING EFFECT TO THE EXCHANGE TRANSACTION.
 
Risks Relating to Our Company and Our Industry


We may not be able to introduce new 3D printing systems and materials acceptable
to the market or to improve the technology and software used in our current
systems.


Our ability to compete in the 3D printing market depends, in large part, on our
success in enhancing our existing product lines and in developing new products.
Even if we successfully enhance existing systems or create new systems, it is
likely that new systems and technologies that we develop will eventually
supplant our existing systems or our competitors will create systems that will
replace ours. The rapid prototyping (RP) industry is subject to rapid and
substantial innovation and technological change. We may be unsuccessful at
enhancing existing systems or developing new systems or materials on a timely
basis, and any of our products may be rendered obsolete or uneconomical by our
or others’ technological advances.


If the 3D printing market does not continue to accept our systems, our revenues
may stagnate or decline.


We plan to derive a substantial portion of our sales from the sale of 3D
printers. If the market for 3D printers declines or if competitors introduce
products that compete successfully against ours, we may not be able to sustain
the sales of those products. If that happens, our revenues may not increase and
could decline.


If we are unable to maintain revenues and gross margins from sales of our
existing products, our profitability will be adversely affected.
 
Our current strategy is to attempt to manage the prices of our 3D printers to
expand the market and increase sales. In conjunction with that strategy, we are
constantly seeking to reduce our direct manufacturing costs as well. Our
engineering and selling, general and administrative expenses, however, generally
do not vary substantially in relation to our sales. Accordingly, if our strategy
is successful and we increase our revenues while maintaining our gross margins,
our operating profits generally will increase faster as a percentage of revenues
than the percentage increase in revenues. Conversely, if our revenues or gross
margins decline, our operating profits generally will decline faster than the
decline in revenues or gross margins. Therefore, declines in our revenues may
lead to disproportionate reductions in our operating profits.
 

 
13

--------------------------------------------------------------------------------

 

Our revenue and profitability may be negatively affected by advances in
technology that create alternate forms of 3D printing and rapid prototyping
industry.


The multimedia industry in general and the 3D printing and RP industry in
particular continue to undergo significant changes, primarily due to
technological developments. Due to this rapid growth of technology, we cannot
accurately predict the overall effect that such changes may have on the
potential revenue from and profitability of our products. Any future changes in
technology may change the way we operate our business and add unforeseen costs
to our business.


If any of our manufacturing facilities is disrupted, sales of our products will
be disrupted, and we could incur unforeseen costs.
 
We manufacture our 3D printers at our facility in Cambridge city centre. If the
operations of this facility is disrupted, we would be unable to fulfill customer
orders for the period of the disruption. We would not be able to recognize
revenue on orders that we could not ship, and we might need to modify our
standard sales terms to secure the commitment of new customers during the period
of the disruption and perhaps longer. Depending on the cause of the disruption,
we could incur significant costs to remedy the disruption and resume product
shipments. Such a disruption could have a material adverse effect on our
revenue, results of operations and earnings.
 
Our failure to expand our intellectual property portfolio could adversely affect
the growth of our business and results of operations.
 
Expansion of our intellectual property portfolio is one of the available methods
of growing our revenues and our profits. This involves a complex and costly set
of activities with uncertain outcomes. Our ability to obtain patents and other
intellectual property can be adversely affected by insufficient inventiveness of
our employees, by changes in intellectual property laws, treaties, and
regulations, and by judicial and administrative interpretations of those laws
treaties and regulations. Our ability to expand our intellectual property
portfolio could also be adversely affected by the lack of valuable intellectual
property for sale or license at affordable prices. There is no assurance that we
will be able to obtain valuable intellectual property in the jurisdictions where
we and our competitors operate or that we will be able to use or license that
intellectual property.


If we are not able to adequately protect our intellectual property, we may not
be able to compete effectively.
 
Our ability to compete depends in part upon the strength of our proprietary
rights in our technologies, brands and content. Currently, and going forward, we
expect to rely on a combination of U.S. and foreign patents, trademarks, trade
secret laws and license agreements to establish and protect our intellectual
property and proprietary rights.  The efforts we have taken and expect to take
to protect our intellectual property and proprietary rights may not be
sufficient or effective at stopping unauthorized use of our intellectual
property and proprietary rights. In addition, effective trademark, patent,
copyright and trade secret protection may not be available or cost-effective in
every country in which our services are made available.  There may be instances
where we are not able to fully protect or utilize our intellectual property in a
manner that maximizes competitive advantage. If we are unable to protect our
intellectual property and proprietary rights from unauthorized use, the value of
our products may be reduced, which could negatively impact our business. Our
inability to obtain appropriate protections for our intellectual property may
also allow competitors to enter our markets and produce or sell the same or
similar products. In addition, protecting our intellectual property and other
proprietary rights is expensive and diverts critical managerial resources.  We
rely in part on our currently issued patents to support competitive
position.  There can be no assurance that some of our patents will not be
challenged at a later date.  There can be no guarantee that we will be
successful in obtaining additional patents that we may need at a later date to
support certain growth initiatives.  Our ability to defend our patents, if they
are challenged, or the inability to obtain certain patents in the future, could
have a material adverse effect in future periods.  If we are otherwise unable to
protect our intellectual property and proprietary rights, our business and
financial results could be adversely affected.
 

 
14

--------------------------------------------------------------------------------

 

If we are forced to resort to legal proceedings to enforce our intellectual
property rights, the proceedings could be burdensome and expensive. In addition,
our proprietary rights could be at risk if we are unsuccessful in, or cannot
afford to pursue, those proceedings.  In addition, the possibility of extensive
delays in the patent issuance process could effectively reduce the term during
which a marketed product is protected by patents.


The intellectual property to support our intermediate and long-term growth plans
continues to be developed and there can be no assurance that we will complete
such process.  The addition of intellectual property to support this growth is
particularly dependent on the continued services of our technology team and its
ability to develop additional technologies to support such growth plans.  If we
do not have the financial resources to develop the intellectual property to
fully support these growth plans, our ability to develop future products and
refinement of current products could be negatively impacted.
 
We may also need to obtain licenses to patents or other proprietary rights from
third parties. We may not be able to obtain the licenses required under any
patents or proprietary rights or they may not be available on acceptable terms.
If we do not obtain required licenses, we may encounter delays in product
development or find that the development, manufacture or sale of products
requiring licenses could be foreclosed. We may, from time to time, support and
collaborate in research conducted by universities and governmental research
organizations. We may not be able to acquire exclusive rights to the inventions
or technical information derived from these collaborations, and disputes may
arise over rights in derivative or related research programs conducted by us or
our collaborators.


We may be subject to alleged infringement claims.
 
Although we perform extensive patent and trademark searches, we may be subject
to intellectual property infringement claims from individuals, vendors and other
companies who have acquired or developed patents in the fields of 3D printing
for purposes of developing competing products or for the sole purpose of
asserting claims against us. Any claims that our products or processes infringe
the intellectual property rights of others, regardless of the merit or
resolution of such claims, could cause us to incur significant costs in
responding to, defending and resolving such claims, and may prohibit or
otherwise impair our ability to commercialize new or existing products. If we
are unable to effectively defend our processes, our market share, sales and
profitability could be adversely impacted.


 As our patents expire, additional competitors using our technology could enter
the market, which could require us to reduce our prices and result in a
reduction of our market share. Competitors’ introduction of lower quality
products using our technology could also negatively affect the reputation and
image of our products in the marketplace.


Upon expiration of our patents, our competitors may introduce products using the
same technology as ours that have lower prices than those for our products. To
compete, we may need to reduce our prices, which would adversely affect our
revenues, margins and profitability. Additionally, the expiration of our patents
could reduce barriers to entry into the market for additive fabrication systems,
which could result in the reduction of our market share and earnings potential.
If competitors using our technology were to introduce products of inferior
quality, our potential customers may view our products negatively, which would
have an adverse effect on our image and reputation and on our ability to compete
with systems using other additive fabrication technologies.


Our operating results and financial condition may fluctuate.
 
Our operating results and financial condition may fluctuate from
quarter-to-quarter and year-to-year and are likely to continue to vary due to a
number of factors, many of which are not within our control. If our operating
results do not meet the expectations of securities analysts or investors, who
may derive their expectations by extrapolating data from recent historical
operating results, the market price of our common stock will likely decline.
Fluctuations in our operating results and financial condition may be due to a
number of factors, including, but not limited to, those listed below and those
identified throughout this “Risk Factors” section:
 

 
15

--------------------------------------------------------------------------------

 

 
·  
changes in the amount that we spend to develop, acquire or license new products,
technologies or businesses; 

·  
changes in the amount we spend to promote our products and services; 

·  
changes in the cost of satisfying our warranty obligations and servicing our
installed base of systems; 

·  
delays between our expenditures to develop and market new or enhanced systems
and consumables and the generation of sales from those products; 

·  
development of new competitive systems by others; 

·  
changes in accounting rules and tax laws; 

·  
the geographic distribution of our sales; 

·  
our responses to price competition; 

·  
market acceptance of our products; 

·  
general economic and industry conditions that affect customer demand; and 

·  
our level of research and development activities.



We have no revenues and have incurred losses.


We currently have no revenues and we anticipate that our existing cash and cash
equivalents will not be sufficient to fund our longer term business needs and we
will need to generate significant revenue or receive additional investment to
continue operations. Based on our current business plan, we anticipate that we
will continue to incur losses through the year ending December 2013.
 
Our auditors have expressed uncertainty as to our ability to continue as a going
concern.
 
Primarily as a result of our recurring losses and our lack of liquidity, we
received a report from our independent auditors that includes an explanatory
paragraph describing the substantial uncertainty as to our ability to continue
as a going concern as of our fiscal year ended May 31, 2012.


If we fail to raise additional capital, our ability to implement our business
model and strategy could be compromised.
 
We have limited capital resources and operations. To date, our operations have
been funded entirely from the proceeds from limited revenues, equity and debt
financings.  The Company currently does not have adequate capital or revenue to
meet its current or projected operating expenses.  We anticipate needing
substantial additional capital in the near future to develop and market new
products, services and technologies.  We currently do not have commitments for
financing to meet our longer term expected needs and we may not be able to
obtain additional financing on terms acceptable to us, or at all.  Even if we
obtain financing for our near term operations and product development, we expect
that we will require additional capital beyond the near term.  If we are unable
to raise capital when needed, our business, financial condition and results of
operations would be materially adversely affected, and we could be forced to
reduce or discontinue our operations.  Debt financing, if obtained, may involve
agreements that include covenants limiting or restricting our ability to take
specific actions, such as incurring additional debt and could increase our
expenses, and would be required to be repaid regardless of its operating
results.  Moreover, we may issue equity securities in connection with such debt
financing.  Equity financing, even if obtained, could result in ownership and
economic dilution to our existing stockholders and/or require us to grant
certain rights and preferences to new investors.  In addition, we may seek
additional capital due to favorable market conditions or strategic
considerations even if we believe we have sufficient funds for our current
operations.


We do not currently have credit facilities or arrangements in place as a source
of funds and there can be no assurance that we will be able to raise sufficient
additional capital or raise such capital on acceptable terms or raise such
capital when we need it.  If such capital is not available on satisfactory
terms, or is not available at all, we may be required to delay, scale back or
stop the development of our products and/or cease its operations.
 
If we underestimate our operating expenses, we may not be able to fund future
operations.
 
To date, we have devoted substantially all of our efforts to research and
development, infrastructure building and initial marketing activities.  There is
no guarantee that our cost estimates or projected sales volumes are accurate and
will be attained.  An inability to meet sales volumes as forecast or to achieve
assumed cost figures could have a negative impact on our profitability, cash
flow and survival.
 
 
 
16

--------------------------------------------------------------------------------

 
 
We expect our operating expenses to increase in connection with the continued
development of our products and expansion of its marketing activities.  We may
also incur costs and expenses that are unexpected, in excess of amounts
anticipated or are otherwise not contemplated or provided for in connection with
our business plan.  If these or other costs or expenses are incurred, it could
have a material adverse effect on our financial performance.


We may acquire or make investments in companies or technologies that could cause
loss of value to our stockholders and disruption of our business.
 
Subject to our capital constraints, we intend to explore opportunities to
acquire companies or technologies in the future. Entering into an acquisition
entails many risks, any of which could adversely affect our business, including:


·  
Failure to integrate the acquired assets and/or companies with our current
business;

·  
The price we pay may exceed the value we eventually realize;

·  
Loss of share value to our existing stockholders as a result of issuing equity
securities as part or all of the purchase price;

·  
Potential loss of key employees from either our current business or the acquired
business;

·  
Entering into markets in which we have little or no prior experience;

·  
Diversion of management’s attention from other business concerns;

·  
Assumption of unanticipated liabilities related to the acquired assets; and

·  
The business or technologies we acquire or in which we invest may have limited
operating histories, may require substantial working capital, and may be subject
to many of the same risks we are subject to.



 
Significant changes in government regulation may hinder sales.


The production, distribution, sale and marketing of our products are subject to
the rules and regulations of various federal, state and local agencies, various
environmental statutes, and various other federal, state and local statutes and
regulations applicable to the production, transportation, sale, safety, and
advertising of or pertaining to our products. New statutes and regulations may
also be instituted in the future. Compliance with applicable federal and state
regulations is crucial to our success. Although we believe that we are in
compliance with applicable regulations, should the federal government or any
state in which we operate amend its guidelines or impose more stringent
interpretations of current laws or regulations, we may not be able to comply
with these new guidelines. Such regulations could require the reformulation of
certain products to meet new standards, market withdrawal or discontinuation of
certain products we are unable to redesign or reformulate, imposition of
additional record keeping requirements and expanded documentation regarding the
properties of certain products.  Failure to comply with applicable requirements
could result in sanctions being imposed on us or the manufacturers of any of our
products, including but not limited to fines, injunctions, product recalls,
seizures and criminal prosecution. Further, if a regulatory authority finds that
a current or future product or production run is not in compliance with any of
these regulations, we may be required to have the packaging of our products
changed which may adversely affecting our financial condition and operations. We
are also unable to predict whether or to what extent a warning under any of
applicable statute would have an impact on costs or sales of our products.


We face strong competition from larger and well-established companies, which
could harm our business and ability to operate profitably.


Our industry is competitive. There are many different 3D printing and RP
companies in the United Kingdom and North America and our services will not be
unique to their services. Even though the industry is highly fragmented, it has
a number of large and well-established companies, which are profitable and have
developed a brand name. Aggressive marketing tactics implemented by our
competitors could impact our limited financial resources and adversely affect
our ability to compete in our market.  Our inability to compete effectively with
larger companies could have a material adverse effect on our business
activities, financial condition and results of operations.



 
17

--------------------------------------------------------------------------------

 

If we are unable to retain our key operating personnel and attract additional
skilled operating personnel, our development of new products will be delayed and
our personnel costs will increase.


Our growth plans require us to retain key employees in, and to hire additional
skilled employees to enhance existing products and develop new products. Our
inability to retain and hire key engineers and other employees could delay our
development and introduction of new products, which would adversely affect our
revenues. In addition, a possible shortage of such personnel in the our region
could require us to pay more to retain and hire key employees, thereby
increasing our costs.
 
Our business depends substantially on the continuing efforts of our executive
officers and our business may be severely disrupted if we lose their services.
 
Our future success depends substantially on the continued services of our
executive officers.  In particular, our performance depends, in large part, upon
our officers and their existing relationships in the industry.  We do not
maintain key man life insurance on any of our executive officers and directors.
If one or more of our executive officers are unable or unwilling to continue in
their present positions, we may not be able to replace them readily, if at all.
Therefore, our business may be severely disrupted, and we may incur additional
expenses to recruit and retain new officers. In addition, if any of our
executives joins a competitor or forms a competing company, we may lose some of
our customers.
 
We are subject to new corporate governance and internal control reporting
requirements, and our costs related to compliance with, or our failure to comply
with, existing and future requirements could adversely affect our business.
 
We may face new corporate governance requirements under the Sarbanes-Oxley Act
of 2002, as well as new rules and regulations subsequently adopted by the
Securities and Exchange Commission (“SEC”) and the Public Company Accounting
Oversight Board.  These laws, rules and regulations continue to evolve and may
become increasingly stringent in the future.  In particular, under SEC rules, we
are required to include management’s report on internal controls as part of our
annual report, pursuant to Section 404 of the Sarbanes-Oxley Act.  The financial
cost of compliance with these laws, rules and regulations is expected to be
substantial.  We cannot assure you that we will be able to fully comply with
these laws, rules and regulations that address corporate governance, internal
control reporting and similar matters.  Failure to comply with these laws, rules
and regulations could materially adversely affect our reputation, financial
condition and the value of our securities.


Risks Related to an Investment in Our Securities


Our board of directors does not intend to declare or pay any dividends to our
stockholders in the foreseeable future.
 
The declaration, payment and amount of any future dividends will be made at the
discretion of our board of directors, and will depend upon, among other things,
the results of our operations, cash flows and financial condition, operating and
capital requirements, and other factors the board of directors considers
relevant.  There is no plan to pay dividends in the foreseeable future, and if
dividends are paid, there can be no assurance with respect to the amount of any
such dividend.
 
Nevada law and our articles of incorporation authorize us to issue shares of
stock, which shares may cause substantial dilution to our existing stockholders
and/or have rights and preferences greater than our common stock.
 
Pursuant to our Articles of Incorporation, we currently have 100,000,000 shares
of common stock authorized and 50,000,000 shares of preferred stock
authorized.  At the closing of the Exchange Transaction, we will have 60,000,000
shares of common stock issued and outstanding and no shares of preferred stock
issued and outstanding.  As a result, our Board of Directors has the ability to
issue a large number of additional shares of common stock without stockholder
approval, which, if issued, could cause substantial dilution to our existing
stockholders.  In addition, we may elect to issue preferred stock or other
securities in the future having rights and preferences greater to our common
stock.  Pending approval by a majority of our stockholders, our articles of
incorporation will provide that the Board may designate the rights and
preferences of preferred stock without a vote by the stockholders.
 
 
 
18

--------------------------------------------------------------------------------

 
 
The purchase price of the common stock has been arbitrarily determined
 
The Company has not requested or received any third party valuation of the
Company.  The purchase price for the common stock may bear no relationship to
the Company’s assets, book value, historical results of operations or any other
established criterion of value, and may not be indicative of the fair value of
the common stock.
 
A limited public trading market exists for our common stock, which makes it more
difficult for our stockholders to sell their common stock in the public markets.
 
Our common stock is not listed on any stock exchange.  Although our common stock
is quoted on the OTC Bulletin Board, there is no established public market for
shares of our common stock, and no trades of our common stock have taken place
on the OTC Bulletin Board. No assurance can be given that an active market will
develop or that a stockholder will ever be able to liquidate its shares of
common stock without considerable delay, if at all.  Many brokerage firms may
not be willing to effect transactions in the securities.  Even if a purchaser
finds a broker willing to effect a transaction in these securities, the
combination of brokerage commissions, state transfer taxes, if any, and any
other selling costs may exceed the selling price.  Furthermore, our stock price
may be impacted by factors that are unrelated or disproportionate to our
operating performance.  These market fluctuations, as well as general economic,
political and market conditions, such as recessions, lack of available credit,
interest rates or international currency fluctuations may adversely affect the
market price and liquidity of our common stock.


Shares of our common stock that have not been registered under the Securities
Act of 1933, as amended, regardless of whether such shares are restricted or
unrestricted, are subject to resale restrictions imposed by Rule 144, including
those set forth in Rule 144(i) which apply to a “shell company.” In addition,
any shares of our common stock that are held by affiliates, including any
received in a registered offering, will be subject to the resale restrictions of
Rule 144(i).


Pursuant to Rule 144 of the Securities Act of 1933, as amended (“Rule 144”), a
“shell company” is defined as a company that has no or nominal operations; and,
either no or nominal assets; assets consisting solely of cash and cash
equivalents; or assets consisting of any amount of cash and cash equivalents and
nominal other assets. As such, we may be deemed a “shell company” pursuant to
Rule 144 prior to the Exchange Transaction, and as such, sales of our securities
pursuant to Rule 144 are not able to be made until a period of at least twelve
months has elapsed from the date on which the Company’s Current Report on Form
8-K was filed with the Commission reflecting the Company’s status as a
non-“shell company.” Therefore, any restricted securities we sell in the future
or issue to consultants or employees, in consideration for services rendered or
for any other purpose will have no liquidity until and unless such securities
are registered with the Commission and/or until a year after the date of the
filing of the Company’s Current Report on Form 8-K and we have otherwise
complied with the other requirements of Rule 144.  As a result, it may be harder
for us to fund our operations and pay our employees and consultants with our
securities instead of cash. Furthermore, it will be harder for us to raise
funding through the sale of debt or equity securities unless we agree to
register such securities with the Commission, which could cause us to expend
additional resources in the future. Our previous status as a “shell company”
could prevent us from raising additional funds, engaging employees and
consultants, and using our securities to pay for any acquisitions (although none
are currently planned), which could cause the value of our securities, if any,
to decline in value or become worthless. Lastly, any shares held by affiliates,
including shares received in any registered offering, will be subject to the
resale restrictions of Rule 144(i).   


Our stock is categorized as a penny stock. Trading of our stock may be
restricted by the SEC’s penny stock regulations which may limit a stockholder’s
ability to buy and sell our stock.


Our stock is categorized as a “penny stock”. The SEC has adopted Rule 15g-9
which generally defines “penny stock” to be any equity security that has a
market price (as defined) less than $5.00 per share or an exercise price of less
than $5.00 per share, subject to certain exceptions. Our securities are covered
by the penny stock rules, which impose additional sales practice requirements on
broker-dealers who sell to persons other than established customers and
accredited investors. The penny stock rules require a broker-dealer, prior to a
transaction in a penny stock not otherwise exempt from the rules, to deliver a
standardized risk disclosure document in a form prepared by the SEC which
provides information about penny stocks and the nature and level of risks in the
penny stock market. The broker-dealer also must provide the customer with
current bid and offer quotations for the penny stock, the compensation of the
broker-dealer and its salesperson in the transaction and monthly account
statements showing the market value of each penny stock held in the customer’s
account. The bid and offer quotations, and the broker-dealer and salesperson
compensation information, must be given to the customer orally or in writing
prior to effecting the transaction
 
 
 
19

--------------------------------------------------------------------------------

 
 
and must be given to the customer in writing before or with the customer’s
confirmation. In addition, the penny stock rules require that prior to a
transaction in a penny stock not otherwise exempt from these rules, the
broker-dealer must make a special written determination that the penny stock is
a suitable investment for the purchaser and receive the purchaser’s written
agreement to the transaction. These disclosure requirements may have the effect
of reducing the level of trading activity in the secondary market for the stock
that is subject to these penny stock rules. Consequently, these penny stock
rules may affect the ability of broker-dealers to trade our securities. We
believe that the penny stock rules discourage investor interest in and limit the
marketability of our common stock.


FINRA sales practice requirements may also limit a stockholder’s ability to buy
and sell our stock.


In addition to the “penny stock” rules described above, the Financial Industry
Regulatory Authority (“FINRA”) has adopted rules that require that in
recommending an investment to a customer, a broker-dealer must have reasonable
grounds for believing that the investment is suitable for that customer. Prior
to recommending speculative low priced securities to their non-institutional
customers, broker-dealers must make reasonable efforts to obtain information
about the customer’s financial status, tax status, investment objectives and
other information. Under interpretations of these rules, FINRA believes that
there is a high probability that speculative low priced securities will not be
suitable for at least some customers. The FINRA requirements make it more
difficult for broker-dealers to recommend that their customers buy our common
stock, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for our shares.


We have not retained independent professionals for Investors.


We have not retained any independent professionals to review or comment on the
Offering or otherwise protect the interests of the Investors
hereunder.  Although the Company and Umicron have retained their own counsel,
such firms have not made any independent examination of any factual matters
represented by management herein, and purchasers of the securities offered
hereby should not rely on such firms so retained with respect to any matters
herein described.  Potential investors are encouraged to review all applicable
documents with their advisors and conduct such due diligence regarding their
potential investment in the Company as they deep appropriate.





We may not qualify to meet listing standards to list our stock on an exchange.
 
The SEC approved listing standards for companies using reverse mergers to list
on an exchange may limit our ability to become listed on an exchange.  We would
be considered a reverse merger company (i.e., an operating company that becomes
an Exchange Act reporting company by combining with a shell Exchange Act
reporting company) that cannot apply to list on NYSE, NYSE Amex or Nasdaq until
our stock has traded for at least one year on the U.S. OTC market, a regulated
foreign exchange or another U.S. national securities market following the filing
with the SEC or other regulatory authority of all required information about the
merger, including audited financials.  We would be required to maintain a
minimum $4 share price ($2 or $3 for Amex) for at least thirty (30) of the sixty
(60) trading days before our application and the exchange’s decision to
list.  We would be required to have timely filed all required reports with the
SEC (or other regulatory authority), including at least one annual report with
audited financials for a full fiscal year commencing after filing of the above
information.  Although there is an exception for a firm underwritten IPO with
proceeds of at least $40 million, we do not anticipate being in a position to
conduct an IPO in the foreseeable future.  In order for the minimum stock price
requirement to not apply, we must satisfy the one year trading requirement and
file at least four (4) annual reports with the SEC after the Exchange
Transaction.  To the extent that we cannot qualify for a listing on an exchange,
our ability to raise capital will be diminished.
 

 
20

--------------------------------------------------------------------------------

 

Filing requirements applicable to certain investors.
 
Investors that acquire five percent (5%) or more of the our common stock may be
required to file reports with the SEC disclosing such investor’s beneficial
share ownership of our common stock.  To the extent such requirements apply to
an investor, such investor will also be required to file certain reports with
the SEC reflecting any material changes of beneficial ownership.  We will not
file any such reports on behalf of any investor.
 
THE FOREGOING RISK FACTORS DO NOT PURPORT TO BE A COMPLETE EXPLANATION OF ALL OF
THE RISKS INVOLVED IN PURCHASING THE UNITS OFFERED HEREIN.  POTENTIAL INVESTORS
SHOULD READ THIS MEMORANDUM IN ITS ENTIRETY AND REVIEW THE COMPANY’S EXCHANGE
ACT DOCUMENTS BEFORE DETERMINING WHETHER TO PURCHASE THE UNITS.
 
 

 
21

--------------------------------------------------------------------------------

 
